Title: To Thomas Jefferson from Horatio Gates, 30 August 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Hillsboro 30th. August 1780

The inclosed Pacquets for Congress and General Washington I send with flying Seals that you may peruse them; but I must request they may not be delayed; but sent forward with the utmost Dispatch to Philadelphia. Your Excellency will please to be careful  to put the proper papers to each; in the right Cover, and Seal only the Cover you send them in to Congress. The Requisition addressed to Your State, I cannot but beleive will as soon as possible be furnished. This State Governor Nash assures me, will not hessitate a[n] Instant in supplying there Part. General Stevens informs me he has wrote frequently since our u[n]fortunate Defeat to Your Excellan[c]y. He marched from hence Yesterday, with what remained of your Militia (about 400). They are to be stationed for a Time at Guilford Court House. Four Hundred deserted in the last [two?] Days they were here. And the General is apprehensive, he shall very soon be left by many of those that went with him from hence. In Your Letter of the 12th Instant you mention 500 Regulars, being just fitted, and ready to march from Petersburgh. I wish they were here; but as yet I have no intelligence of their being upon the March. I beg Sir they may be expedited to this Place. I shall do my Utmost to procure the best Intilligence of the Motions of the Enemy of which Sir, you may depend upon my giving You the earliest Information in my power. I am &c,

Hg

